By the Court.
Brady, J.
The plaintiff, who is an infant, brought this action, through her guardian ad litem, to recover for injuries sustained by the negligence of the defendants. They demur to the complaint on two grounds :
1. That the complaint does not state facts sufficient to constitute a cause of action, and
2. That this court has no jurisdiction of the action.
The court, at special term, awarded judgment for the defendants on the demurrer, and the plaintiff appeals.
In the disposition of this appeal, it will be necessary only to consider the second ground of demurrer. The defendant invokes the concluding part of section six of the act of 1867 (2d vol. Laws, 1606), authorizing the Supervisors to raise money by tax for the use of the corporation of the city and *34county of Ne.w York, &c., which declares as follows : “And hereafter all-actions against the Mayor, Aldermen and Commonalty of said city, shall be brought in the Supreme Court of the first judicial district, which court shall have exclusive cognizance of such actions.”' The plaintiff, admitting the force of the statute, nevertheless insists that it is in contravention of Art. 3, § 16, of the Constitution, which provides that “no private or local bill, which may be passed by the legislature, shall embrace more than one subject, and that shall be expressed in the title.” The question presented is, whether the act referred to is a private or local one. Acts of a kindred character have been declared to be local (Outwater v. The Mayor, &c. 18 How. Pr. Rep. 572; Joyce v. The Mayor, &c. 20 How. Pr. Rep. 439 Sim Mutual Ins. Co. v. The Mayor, &c. 4 Seld. 241). They differed from the act of 1867, in this, however, that the provision supposed to be objectionable, was not in itself a public act, if extracted from the context, but was incidental to the main subject, and therefore an appropriate part of it. The act of 1867 is not to be deemed a private or local act, because its title so indicates. Its character is to be determined by its provisions and not by its title (The People v. McCann, 16 N. Y. 58); and applying this rule, the- provision relating to the court in which actions shall be commenced against the city, affecting, as it does, all persons alike, whether in or out of the county, is a general one which determines the character of the statute to be public, and that provision is not void by reason of its being contained in the same act with provisions of a local character (The People v. McCann, supra). The rule established by that case, as I understand it is, that if an act be passed which contains provisions of a general character, it is to be regarded as a public act, although its title indicates that it is a local act, and the provisions generally are of local application. It may be stated also in this way. Unless the act is in all respects local, it is a public act, and to be so regarded. The insertion of a provision of a public character changes the nature1 of the act, and makes what would otherwise be a local, a public statute. The act of 1867, containing a general enactment, is therefore a public and not a local act, within the *35meaning of the Constitution. The precise question herein considered, was passed upon by the general term of the Superior Court of this city, and the same result arrived at. The act was declared to be public, and not within the prohibition of the Constitution referred to (Bretz v. The Mayor, &c. 35 How. Pr. 130).
The iudgment of the special term must be affirmed.
Judgment affirmed.